PARKER, J.
This Court said in Frye & Sons, Inc., v. Francis, 242 N.C. 107, 86 S.E. 2d 790: “Similarly, a motion for new trial on the ground of new evidence, discovered during the trial term, is addressed to the discretion of the trial judge, and his decision, whether granting or refusing the motion, is not reviewable in the absence of an abuse of discretion. Farris v. Trust Co., 215 N.C. 466, 2 S.E. 2d 363; Bullock v. Williams, 213 N.C. 320, 195 S.E. 791; Fleming v. R. R., 168 N.C. 248, 84 S.E. 270; Carson v. Dellinger, 90 N.C. 226.”
“A motion for new trial on the ground of new evidence, discovered during the trial term, is addressed to the discretion of the trial judge, and his decision, whether granting or refusing to grant the new trial, when made in the exercise of such discretion, is not ordinarily subject to review.” Farris v. Trust Co., 215 N.C. 466, 2 S.E. 2d 363.
Appellants’ contention is that there was an abuse of discretion by Judge Mintz, for the reason that plaintiff in her motion for a new trial on the ground of newly discovered evidence has made an insufficient showing to invoke a discretionary ruling in her behalf by Judge Mintz.
Three eyewitnesses testified about the collision: Carson R. Poole, husband of plaintiff, and Kenneth Hugh Hill, a defendant, and John DeVane, an employee of Harvey Motor Company, Inc., another defendant. The written statement of George I. Ford, who is apparently a disinterested witness, is that he was sitting in his automobile parked on the north side of Woodview Road about 50 feet east of the intersection in which the collision here occurred, and saw the collision. That plaintiff’s automobile entered the intersection first, and that as her automobile approached the intersection he saw the automobile which struck her automobile as it came off of Jones (Carey) Road into Stockton Road at a speed sufficient to cause the tires to squeal as he turned into Stockton Road, and as he traveled southwardly on Stockton Road the station wagon he was driving veered to the left and then back to the right and was traveling at least 40 to 45 miles per hour as it entered the intersection of Stockton Road and Woodview Road. Plaintiff’s automobile in the collision was knocked southwardly some several feet from the point of impact, and Carson R. Poole was thrown from the automobile on to the street. The operator of the station wagon said in his presence he did not see plaintiff’s automobile before he struck it.
*566The prerequisites to the granting of a motion for a new trial for newly discovered evidence are set forth fully in Johnson v. R. R., 163 N.C. 431, 79 S.E. 690; Brown v. Hillsboro, 185 N.C. 368, 117 S.E. 41; Brown v. Sheets, 197 N.C. 268, 148 S.E. 233; S. v. Casey, 201 N.C. 620, 161 S.E. 81; Love v. Queen City Lines, 206 N.C. 575, 174 S.E. 514.
The new evidence here, presented by plaintiff at the trial term and before judgment entered, goes to the heart of the case, to wit, the collision of the two automobiles. An examination of the affidavits offered by plaintiff in support of her motion shows compliance with -the required tests. When compared with the evidence introduced at the trial of the case in the superior court, it appears that the newly discovered evidence is not merely cumulative, and it does not tend only to contradict a former witness or witnesses, or to impeach or contradict him or them. No one could possibly be so well advised as to the justice and propriety of granting or refusing a motion for a new trial for newly discovered evidence as the judge who has just heard the facts developed in the trial. Plaintiff has made out a showing of newly discovered evidence sufficient in law to invoke the discretionary ruling here of Judge Mintz at the trial term. No abuse of discretion on his part is shown.
The discretionary order of Judge Mintz, setting aside the verdict and granting a new -trial on the ground of newly discovered evidence at the trial term, is
Affirmed.